Warner, Chief Justice.
This was a claim ease, which, by agreement, was submitted to the decision of the court without the intervention of a jury,- upon the following agreed statement of facts : “ The land was levied on as the property of Jacob Hiley, defendant, and claimed by Jacob Hiley, as trustee, etc.: the debt was created prior to the constitution of 1868, and judgment had thereon on the 14th of December,. 1868. The fi. fa. issued thereon was levied upon the land claimed, on the 8th of April, 1873. The claim was interposed by Jacob Hiley as trustee for his wife and children; since said judgment, said Jacob Hiley had been declared a bankrupt, and had received his final discharge, but the plaintiff in fi. fa. had not proved his debt in bankruptcy, or done anything to waive his lien, or submit it to the jurisdiction of the bankrupt court.” On the foregoing statement of facts, the court decided that the land was subject to they?, fa. levied thereon. The claimant then moved the court to withdraw his claim, which motion the court refused as being too late. Whereupon the claimant excepted.
1. There was no error in deciding that the land was subject to the fi. fa. levied thereon. Bush vs. Lester et al., 55 Ga., 579.
2. The court did not err in refusing to allow the claimant to withdraw his claim after the court had announced its judgment in the case. See Houser vs. Browrn, p. 366.
Let the judgment of the court below be affirmed.